Citation Nr: 0511270	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  00-19 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia 
patella, right knee, currently evaluated as 10 percent 
disabling. 
 
2.  Entitlement to an increased rating for chondromalacia 
patella, left knee, currently evaluated as 10 percent 
disabling. 
 
3.  Entitlement to an increased rating for bilateral plantar 
fasciitis, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 until July 
1981.  

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a May 
2000 rating decision of the VA Regional Office (RO) in San 
Diego, California that denied increased ratings for bilateral 
chondromalacia patella and bilateral plantar fasciitis. 

The veteran was afforded a hearing in July 2003 before the 
undersigned sitting at the RO.  The transcript is of record.

This case was remanded by the Board in February 2004.


FINDINGS OF FACT

1.  Right knee chondromalacia patella is manifested by no 
limitation of motion, and no more than mild lateral 
instability or recurrent subluxation.  

2.  Left knee chondromalacia patella is manifested by no 
limitation of motion and no more than mild lateral 
instability or recurrent subluxation. 

3.  Bilateral plantar fasciitis is manifested by minimal 
tenderness, and subjective complaints of pain on increased 
activity; no more than moderate functional impairment has 
been clinically indicated.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right knee chondromalacia patella have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.71a, Diagnostic Codes 5003, 5014, 5260, 5261, 
5257 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for left knee chondromalacia patella have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, Diagnostic Codes 5003, 5014, 5260, 5261, 5257.

3.  The criteria for an evaluation in excess of 10 percent 
for bilateral plantar fasciitis have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R §§ 4.1, 4.2, 4.7, 
4.71a, Diagnostic Codes 5276, 5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 200 & Supp. 2004).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2004).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b) (2004).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c) (2004).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all required notification and development actions have been 
accomplished.  The July 2000 statement of the case, and the 
January 2002 and January 2005 supplemental statements of the 
case notified the veteran of the law and regulations 
governing entitlement to the benefits and discussed how the 
evidence failed to substantiate entitlement to a higher 
evaluation.  This discussion served to inform the veteran of 
the evidence needed to substantiate the claim.

Moreover, the Board also finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159).  In letters to the veteran dated in 
August 2001, and May 2004, the RO informed him of what the 
evidence had to show to establish entitlement to increased 
ratings for the disabilities claimed, what medical and other 
evidence the RO needed from him, what information or evidence 
the appellant could provide in support of the claim, and what 
evidence VA would try to obtain on his behalf.  

The May 2004 letter specifically told the veteran to submit 
any medical evidence in his possession.  38 C.F.R. 
§ 3.159(b).

In Pelegrini v. Principi, 18 Vet. App. 112, (2004) (Pelegrini 
II), the United States Court of Appeals for Veterans Claims 
(Court) essentially held that VA must provide notice "upon 
receipt" and "when" a substantially complete application 
for benefits is received.  This mandates that notice precede 
an initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  

The Court also recognized, however, that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the appellant's case, the AOJ did not err in 
not providing such notice specifically complying with section 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.  In such a 
case, it was sufficient for the Board to ensure that proper 
notice was given.  Pelegrini v. Principi, 120, 122-4.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claims, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  This is because the effective date of any 
award based on such evidence, would have been fixed in 
accordance with the claim that was the subject of the initial 
adjudication.  38 C.F.R. § 3.156(b) (2004) (new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, if a timely 
appeal has been filed, will be considered as having been 
filed with the claim, which was pending at the beginning of 
the appeal period); see also 38 C.F.R. § 3.400(q)(1) (2004) 
(providing that when new and material evidence is received 
within the appeal period, the effective date will be set as 
if the prior denial had not been made).  

The Board finds that all necessary development has been 
accomplished.  VA has made reasonable and appropriate efforts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claims as evidenced by scheduling him 
multiple VA examinations over the course of the appeal, most 
recently in July 2004.  See 38 U.S.C.A. § 5103A(d).  

The case was remanded by the Board in February 2004, and all 
identified records pertaining to the period of this appeal 
have been obtained.  Extensive VA clinic notes have been 
requested and associated with the claims folder.  On the 
February 2004, examination, the veteran reported that he had 
been receiving Social Security benefits, apparently for the 
previous 10 years.  Any Social Security records would have 
been created long before the current appeal period.  Since 
this is an increased rating case, the most recent evidence is 
given precedence over past examinations.  Bowling v. 
Principi, 15 Vet. App. 1, 10 (2001); Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Moreover, the veteran has been 
given a number of opportunities to identify relevant records, 
and has not reported current or relevant Social Security 
records.

Under these circumstances, the Board finds that further 
assistance would have no reasonable possibility of 
substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).  The 
claims are ready to be considered on the merits.



Law and Regulations: General

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. 
§ 4.3 (2004).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
In applying these regulations VA should obtain examinations 
in which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, or 
incoordination.  Such inquiry was not to be limited to 
muscles or nerves.  These determinations are, if feasible, be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

1.  Increased ratings for bilateral chondromalacia patellae.

Factual Background

In a December 1995, rating decision service connection was 
established for the veteran's knee disabilities.

VA outpatient clinical records dating from 1995 to 1999 
reflect no treatment for knee complaints.

The veteran was afforded a VA joint examination in July 1999.  
History was obtained to the effect that while in the Navy, he 
was subjected to continuous trauma to the lower extremities, 
and began to have increasing discomfort with his knees, which 
persisted.  The veteran stated that walking on stairs 
definitely aggravated his knees, but that weather changes did 
not.  He said that he had some difficulty walking more than 
15 minutes, and that took Motrin from time to time to relieve 
discomfort.  The veteran indicated that his knees bothered 
him more when walking on a slanted surface, especially going 
up a hill.  

Physical examination of the knees revealed that while the 
veteran had full motion of the knees with complete extension 
to zero degrees and complete flexion to 150 degrees, 
bilaterally, there was a suggestion of slight sub-patellar 
crepitation bilaterally.  It was felt that this might be 
indicative of some degree of patellar chondromalacia.  The 
patellae were stable and could not be subluxed.  There was no 
indication of any major intra-articular crepitation.  There 
was no swelling, effusion, or temperature increase.  No 
indications of cruciate or collateral ligamentous laxity were 
noted.  

The examiner diagnosed mild patellofemoral pain syndrome with 
a suggestion of articular changes compatible with mild 
patellar chondromalacia.  It was found that while he did not 
have a major disability, he did appear to have some minor 
functional impairment with regard to prolonged standing, 
walking, running, and jumping, etc.  It was further noted 
that such impairment was on the basis of some degree of 
structural (degenerative articular) changes with associated 
pain and fatigability, without indications of instability or 
incoordination.  It was reported that X-rays of the knees 
were interpreted as showing narrowing of both patellofemoral 
compartments, that was more prominent on the right.

VA outpatient clinic notes show that the veteran complained 
of pain in both knees in November 2000.  It was reported that 
the knees were unchanged with a normal examination.  

Upon VA examination in November 2000, the veteran stated that 
he occasionally had some pain in the knees but no locking, 
giving way or swelling.  He related that he thought the pain 
was worse in cold weather, but that wet weather did not 
bother him.  It was noted that he did not take any medicine 
for knee pain, and could not remember if one knee was more 
painful than the other.  

On examination, the examiner stated that the knees were 
normal.  There was no pain about the knee joints.  It was 
reported that upon pressing down on the patellae and 
performing the patella grind test, the veteran said he felt 
it and that it might have hurt a bit.  The examiner stated 
that the patella was moved back and forth vigorously, but 
that the veteran did not flinch, cringe, or change his 
appearance at all, and was "lying back on the table with a 
big smile on his face."  It was noted that his countenance 
did not change during the patella grind test. 

Further examination showed that each knee was stable.  The 
cruciate and collateral ligaments were intact.  The McMurray, 
pivot shift and Lachman's signs were all negative.  There was 
no swelling or effusion.  Range of motion was from zero to 
150 degrees with "absolutely" no pain on full flexion or 
extension.  Muscle power was 5+ and there was no atrophy.  
Measurement of the thighs, knees, and calves above and below 
the patellae were symmetric.  X-rays were obtained that 
showed no significant interval change compared to a reference 
examination in July 1999.  A diagnosis of arthralgia of the 
two knee joints was rendered.  The examiner commented that 
this was very mild pain and was a patellofemoral pain 
syndrome and was not chondromalacia patella.  It was added 
that this was just unexplained pain in the two knee joints, 
but that the knee joints were completely normal.  

The examiner further noted that "I do not think the symptoms 
are increased.  By his own admission, he asked for [the 
appeal] because he wanted to receive free dental service at 
the VA Hospital."  It was added that the veteran had no 
means of income other than his current pension, and that he 
just wanted more money.  

The veteran testified at the July 2003 hearing that if he 
twisted his knees in a certain direction, he had pain, a 
sudden shock sensation, giving way, and a tendency to fall, 
and had to sit down for a while to recover.  He stated that 
if he walked sideways, put weight on or crossed his knees, 
his symptoms became worse.

Pursuant to Board remand, the veteran underwent a VA 
compensation and pension examination in July 2004.  It was 
reported that his last employment was as a contract systems 
associate with a supply facility, but that he had not worked 
for more than 10 years, and received income from service-
connected compensation and Social Security disability.  It 
was noted that the claims folder was reviewed.  

The veteran stated that he had had no significant improvement 
since the previous disability examination.  He related that 
he primarily had anterior knee pain with prolonged standing, 
sitting, bending, stooping, squatting and kneeling.  It was 
noted that despite such complaints, very few of his multiple 
visits to the VA centered around orthopedic conditions.  The 
appellant indicated that he took Naprosyn and Tylenol as 
needed.  He denied any frank instability, incoordination, 
weakness or fatigability.  It was reported that he had pain 
going up and down stairs and hills.  He denied any chronic 
effusions, rotatory instability, locking or catching.  

Physical examination of the knees revealed no effusion, 
erythema or malalignment.  Range of motion was reported to be 
symmetrical from zero to 140 degrees.  The veteran had mild 
crepitation at the extremes of motion.  He had mildly 
positive patellar compression and patellar inhibition tests.  
The Lachman's examination was 1+ with a negative pivot shift, 
bilaterally.  The knees were stable to varus and valgus 
stress, bilaterally.  There was negative medial and negative 
joint line tenderness, bilaterally.  It was reported that 
there was some laxity of the patellar restraints of both 
knees, graded as 2+, laterally.  Following examination, a 
diagnosis of right and left knee chondromalacia patellae, 
chronic, mild functional impairment, was rendered.  It was 
added that range of motion and joint function were not 
additionally limited by pain, fatigue, weakness and lack of 
endurance following repetitive use.  The examiner commented 
that the condition would have minimal impact on the veteran's 
ability to obtain employment, especially in the field of 
light industry or a clerical environment.

Legal Analysis

The record reflects that veteran's knees are currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5014 for 
osteomalacia, which is evaluated on the basis of limitation 
of motion of affected parts, as arthritis, degenerative...Id.  
Chondromalacia is therefore rated by analogy to osteomalacia 
in accordance with Diagnostic Code 5003.  Diagnostic Code 
5003 provides a 10 percent rating for noncompensable 
limitation of motion of a joint.  

Alternatively, the service-connected knee disorder may also 
be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, which 
provides that mild recurrent subluxation or lateral 
instability of a knee warrants a 10 percent evaluation.  
Moderate recurrent subluxation or lateral instability 
warrants a 20 percent evaluation.  A 30 percent evaluation 
requires severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Applicable regulations also provide that knee disability may 
be rated on the basis of limitation of motion under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and Diagnostic Code 5261.  

The Rating Schedule provides that flexion of either leg 
limited to 60 degrees warrants a noncompensable rating; 
flexion limited to 45 degrees warrants a 10 percent rating; 
flexion limited to 30 degrees warrants a 20 percent rating; 
and flexion limited to 15 degrees warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Extension limited to 5 degrees warrants a noncompensable 
rating; extension limited to 10 degrees warrants a 10 percent 
rating; extension limited to 15 degrees warrants a 20 percent 
rating; and extension limited to 20 degrees warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2004).  Flexion of the knee to 140 degrees is considered 
full, and extension to 0 degrees is considered full.  See 38 
C.F.R. § 4.71, Plate II (2004).  

The rating schedule provides that the normal range of motion 
of the knee is zero degrees on extension to 140 degrees on 
flexion. 38 C.F.R. § 4.71, Plate II (2004).

VA's General Counsel has provided guidance concerning 
increased rating claims for knee disabilities.  See 
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  VA's General 
Counsel held in VAOPGCPREC 23- 97 that a veteran who has 
arthritis and instability of the knee might be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that any separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or Diagnostic Code 5261 
in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero-
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998), the VA 
General Counsel clarified that when a veteran has a knee 
disability evaluated under Diagnostic Code 5257, to warrant a 
separate rating for arthritis based on X-ray findings, the 
limitation of motion need not be compensable under Diagnostic 
Code 5260 or Diagnostic Code 5261; rather, such limited 
motion must at least meet the criteria for a zero-percent 
rating.  In the alternative, a compensable rating may be 
granted by virtue of 38 C.F.R. § 4.59 (2004).

More recently, the VA General Counsel held that separate 
ratings could be provided for limitation of knee extension 
and flexion under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 
9-2004 (2004); 69 Fed. Reg. 59990 (2004)

With regard Diagnostic Code 5257, the veteran has been shown 
to have no instability on examinations.  More recently, he 
has been found to have some laxity of the patellar restraints 
of both knees, but these symptoms have been recognized by the 
current 10 percent evaluation for no more than mild 
functional impairment under Diagnostic Code 5257.  The 
examiner found these symptoms to be mild, and this evaluation 
appears to be consistent with the clinical findings, 
including stable varus and valgus testing, and the veteran's 
denial of frank instability on examination.  Therefore, an 
evaluation in excess of 10 percent is not warranted in this 
regard.

The veteran has always been found to have full extension of 
the both knees to 0 degrees.  The most recent examination 
documents normal flexion to 140 degrees.  38 C.F.R. § 4.71, 
Plate II.  The examiner also found no additional limitation 
due to pain, or the "DeLuca factors" of weakened movement, 
excess fatigability, or incoordination.  

Thus, an additional evaluation is not warranted on the basis 
of limitation of extension or flexion under Diagnostic Codes 
5260 or 5261.  

The provisions of 38 C.F.R. § 4.59 provide that in evaluating 
arthritis, crepitus is recognized a sign of diseased joint, 
and that VA policy is to provide at least a minimal 
compensable evaluation where there are signs of disease in a 
joint.  These provisions do not provide a basis for an 
increased rating for the knee disability, because X-rays have 
failed to show arthritis, and the veteran is in receipt of 
the minimum compensable level of compensation.

Under the circumstances, the Board finds that the 10 percent 
rating currently in effect for each knee adequately 
contemplates any and all disability associated with the 
service-connected disability.  As just discussed the 
veteran's knee disabilities do not more closely approximate 
the criteria for a higher evaluation, and the weight of the 
evidence is against an evaluation in excess of 10 percent.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 
§§ 4.7, 4.21 (2004).


2.  Increased rating for bilateral plantar fasciitis.

Factual background

Service connection for bilateral plantar fasciitis was 
granted in an April 1991 rating decision.

At the VA joint examination in July 1999, the veteran related 
that he developed a pain in the plantar aspect of both feet 
while in the military.  He said that he was never given 
orthotics, but did wear various rubber cushions in the heels 
of this shoes.  He nevertheless, had constant discomfort of 
the plantar aspect of both heels, which seemed to be worse in 
the morning when he first got up, but was somewhat relieved 
by a hot shower.  He added that when he was walking on a flat 
surface, his heels bothered him more than his knees. 

Physical examination of the feet disclosed no evidence of 
swelling or deformity of the heels.  Tenderness was elicited 
to direct pressure in the planter aspect of the heels.  The 
veteran was able to walk on his toes without any difficulty.  
He displayed some discomfort when attempting to raise up on 
his heels because of pain.  The examiner stated in the 
diagnosis that the appellant had symptoms compatible with 
chronic plantar fasciitis.  It was reported that there was no 
indication of a major disability, but that he had some degree 
of functional impairment with regard to prolonged standing, 
walking, and possibly even running and jumping.  

The examiner further related that the impairment would be on 
the basis of pain without evidence of structural change, 
instability, incoordination, weakness or fatigability.  It 
was reported that X-rays of the feet revealed posterior 
calcaneal spur formation, the left larger than the right, and 
a variant bilateral os tibialis.  The feet were otherwise 
unremarkable.

VA outpatient clinic notes dating from 1995 show that the 
veteran received intermittent treatment for foot pain 
beginning in January 2000, and was prescribed heel pads and 
supports for relief of symptoms.  In November 2000, he 
reported that his symptoms were relatively unchanged, but 
that he received 'great' relief from foot and heel pain with 
rubber heel cups.  X-rays of the feet showed a prominent 
posterior calcaneal spur on the left and a small posterior 
calcaneal spur on the right.  There were bilateral os 
tibialis externae approximately 1.2 centimeters in length.  
The feet were otherwise unremarkable.

On VA examination of the feet in November 2000, the examiner 
stated that for purposes of the examination, the veteran was 
requested to take off his shoes, socks and pants.  It was 
observed that he walked across the room with a good steady 
gait without a limp on either side.  He walked on heels and 
toes well, was able to squat halfway down, but said he could 
not go any further because he thought he was weak.  

The veteran performed ten toe rising exercises, right and 
left, with good speed and no signs of weakness or fatigue.  
Examination of the feet revealed good arches and no calluses.  
No tenderness was elicited.  It was observed that he had heel 
cups in his shoes.  The examiner asked where the pain was, 
and the appellant pointed to the posterior corner of his 
heels where the vertical met the horizontal.  There was no 
enlargement of the heel, redness, or callus.  

The examiner reiterated that the veteran walked with 
absolutely no limp.  It was noted that he did not complain of 
pain when performing the toe raises or when he was walking.  
A diagnosis of heel pain was rendered.  The examiner 
commented that this was greatly relieved by the heel cups and 
that veteran was not taking any medication since placing the 
heel cups.  X-rays were obtained that showed no significant 
interval change compared to a reference examination in July 
1999.  

The veteran testified at the hearing in July 2003, that his 
walking was restricted, especially going uphill.  He said he 
had to wear cushions in his shoes, had been prescribed soles 
for his shoes, and was treated three to four times a year for 
foot pain.  He related that his symptoms had gotten worse.

On most recent VA examination in July 2004, the veteran 
complained of chronic foot pain with prolonged standing and 
walking.  It was noted that he did not wear orthotics, 
despite the fact that he had been prescribed them.  It was 
reported that he had never had any foot surgery, injections 
or physical therapy for this feet.  He did not wear special 
shoes or use any assistive devices.  

Physical examination of both feet revealed a mild degree of 
pes planus.  The veteran could heel and toe walk without 
difficulty.  There was minimal tenderness over the posterior 
medial heel of each foot.  There was no erythema or redness.  
He had no hallux valgus deformity of either foot.  There was 
no clawing or hammering of the toes.  Motor and sensory 
function of the feet was intact.  An X-ray of the feet was 
reported to be within normal limits.  The Achilles tendon was 
normal, and there were no abnormal callosities.  

Following examination, a diagnosis of right and left foot pes 
planus, minimal functional impairment, was rendered.  The 
examiner noted that right and left foot range of motion and 
joint function were not additionally limited by pain, 
fatigue, weakness or lack of endurance following repetitive 
use.  The examiner opined that the claimed condition would 
have minimal impact on the veteran's ability to obtain 
employment, especially in the field of light industry or a 
clerical environment.

Legal analysis

The veteran's bilateral plantar fasciitis has been 
historically been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 analogous to pes planus, which provides 
that a 10 percent evaluation is warranted for moderate 
bilateral flatfoot (pes planus) where the weight-bearing 
lines are over or medial to the great toes and there is 
inward bowing of the tendo Achillis and pain on manipulation 
and use of the feet.  A 20 percent evaluation is warranted 
for severe unilateral acquired flatfoot manifested by marked 
deformity (pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  Severe 
bilateral acquired pes planus warrants a 30 percent 
evaluation.  Higher evaluations may be assigned for 
pronounced unilateral or bilateral pes planus.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.

Alternatively, the veteran's service-connected bilateral foot 
disability may also be rated by analogy under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2004) since aspects of the 
disorder are shown to affect foot function.  See 38 C.F.R. 
§§ 4.20. 4.27 (2004).  Under Diagnostic Code 5284, moderate 
residuals of foot injuries warrant a 10 percent evaluation.  
A 20 percent evaluation requires moderately severe residuals 
of foot injuries.  A 30 percent evaluation requires severe 
residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Id.

The record reflects that the veteran has complained of 
chronic foot pain with resulting activity restrictions.  
Radiological studies have revealed calcaneal spurring of both 
feet.  Some tenderness was elicited on most recent VA 
examination.  The evidence indicates that the veteran relies 
on heel cups or pads for relief of foot symptoms.  

The Board notes, however, that no other significant objective 
findings have noted on any examination.  Range of motion of 
the feet and ankle have not been reported to be unimpaired, 
and no hammertoes, neurologic deficit, clawing or hallux 
valgus deformity has been noted.  Mild pes planus has been 
observed, but good arch height was observed on examination in 
November 2000.  

The condition has not been described as manifested by weight-
bearing lines that are over or medial to the great toes.  The 
Achilles tendon has been reported to be normal and there are 
no abnormal callosities.  

The veteran voices no pain upon manipulation of the feet.  
The Board observes that he has been able to perform a range 
of foot maneuvers on examination without difficulty, and does 
not demonstrate any untoward objective findings.  It appears 
that his symptoms have been substantially relieved by heel 
cups, and that he does not require any other orthotic or 
assistive device, nor has be been prescribed physical therapy 
or injections for foot pain.  Such findings comport with no 
more than moderate foot disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  

The VA examiners have acknowledged the veteran's complaints 
of foot pain and various activity restrictions, as reported, 
but have indicated that there is little functional impairment 
attributable thereto.  The examiners have specifically 
indicated that there is no additional loss of functional 
motion as the result of pain, weakened movement, excess 
fatigability, lack of endurance or incoordination.  It may 
therefore be reasonably concluded that the appellant does not 
have significantly impaired ability due to pain as envisioned 
by 38 C.F.R. §§ 4.45, 4.57, 4.59 and Deluca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

Under the circumstances, the Board finds that the symptoms 
associated with the service-connected bilateral foot disorder 
warrant no more than a 10 percent rating.  Absent a finding 
of more definitive objectively manifested findings of foot 
pathology, an evaluation in excess of 10 percent is not 
warranted. 


ORDER

An increased rating for chondromalacia patella, right knee is 
denied.  

An increased rating for chondromalacia patella, left knee, is 
denied.  

An increased rating for bilateral plantar fasciitis is 
denied.  



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


